Citation Nr: 0923553	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether or not the Veteran's appeal on the issues of 
entitlement to service connection for right ear hearing loss 
and diverticulitis may be reinstated.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 decision of the 
Los Angeles RO, wherein the RO denied the Veteran's request 
to reinstate his appeal for entitlement to service connection 
for right ear hearing loss and diverticulitis.  

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for left ear hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In April 2003 the RO denied service connection for right 
ear hearing loss, denied service connection for PTSD, denied 
service, connection for diverticulitis, and found that the 
Veteran had failed to submit new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for left ear hearing loss.  The Veteran submitted 
a notice of disagreement as to this decision in May 2003 and 
timely perfected an appeal concerning the issues of 
entitlement to service connection for right ear hearing loss 
and diverticulitis.  

2.  In March 2005 correspondence the Veteran indicated that 
he wished to withdraw his appeal concerning the issues of 
entitlement to service connection for right ear hearing loss 
and diverticulitis.   

3.  In December 2005 correspondence the Veteran requested 
that his prior appeal be reinstated.  This "new" notice of 
disagreement was not received within the remainder of the 
one-year period from the date of mailing of the April 2003 
rating decision, or within 60 days of the July 2004 statement 
of the case.


CONCLUSION OF LAW

Following withdrawal of his appeal of the of the April 2003 
RO decision, the Veteran did not file a timely appeal of the 
April 2003 RO decision; thus, the Board is without 
jurisdiction to consider the claim on the merits. 38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204, 20.300, 20.302, 20.303, 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the Veteran submitted an 
original claim for service connection for left ear hearing 
loss, a stomach disorder, and jungle rot in August 1971.  By 
rating decision dated in April 1972 the RO denied the claim 
as to all three issues.  The denial for entitlement to 
service connection for left ear hearing loss was continued by 
rating decisions dated in September 1981 and December 1981.  

The Veteran submitted a claim for entitlement to service 
connection for bilateral hearing loss, posttraumatic stress 
disorder (PTSD), and diverticulitis in February 2003.  By 
rating decision dated in April 2003 the RO denied service 
connection for right ear hearing loss, denied service 
connection for PTSD, denied service, connection for 
diverticulitis, and found that the Veteran had failed to 
submit new and material evidence to reopen his previously 
denied claim of entitlement to service connection for left 
ear hearing loss.  The Veteran submitted a notice of 
disagreement as to this decision in May 2003.  Of note, the 
Veteran indicated that he did not file a claim for service 
connection for the right ear.  Subsequently, by rating 
decision dated in July 2003 the RO granted service connection 
for PTSD and assigned a 30 percent disability rating.  In 
July 2004 the RO issued a statement of the case as to the 
following issues: 1) entitlement to service connection for 
right ear hearing loss; 2) entitlement to service connection 
for diverticulitis; and 3) entitlement to an initial 
disability rating greater than 30 percent for service-
connected PTSD.  Thereafter, the Veteran perfected an appeal 
as to all three issues in August 2004.  

By rating decision dated in March 2005, the RO increased the 
Veteran's disability rating for PTSD from 30 percent to 100 
percent, effective the date of grant of service connection.  
Thereafter, in March 2005 correspondence the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issues of entitlement to service connection for right ear 
hearing loss and diverticulitis.  

In December 2005 correspondence, the Veteran requested that 
his prior appeal concerning the issues of entitlement to 
service connection for left ear hearing loss and 
diverticulitis be re-instated.  The Veteran indicated that 
when he withdrew his appeal previously he did not understand 
the full implications of his actions as the implications were 
never explained to him.  

In February 2006, the RO informed the Veteran that his appeal 
regarding the issues of entitlement to service connection for 
right ear hearing loss and diverticulitis could not be 
reinstated as the Veteran withdrew his appeal in March 2005.  
The RO also informed the Veteran that he could reopen his 
claim for these conditions by submitted new and material 
evidence.  

In February 2006 correspondence the Veteran disagreed with 
the RO's decision to not reinstate his appeal.  A statement 
of the case was issued in December 2006 and in December 2006 
the Veteran perfected an appeal regarding the issue of 
reinstatement of the previous appeal.  The Veteran indicated 
that the March 2005 withdrawal of appeal letter incorrectly 
cited the claim as being for service connection for right ear 
hearing loss and diverticulitis when, in fact, the Veteran's 
claim was for left ear hearing loss and diverticulitis.  
Thus, the Veteran argued that his withdrawal of appeal letter 
was null and void due to the incorrect body part 
identification.  The Veteran also argued that VA failed to 
fully disclose to him all pertinent information regarding the 
benefits that he would receive if his claim prevailed, 
specifically that his benefits would be calculated from the 
initial filing to the present time and that the amount would 
be above and beyond the 100 percent disability rating that 
the Veteran received for his PTSD claim.  The Veteran noted 
that he was told both by VA and by VFW that he would not 
receive anything above the 100 percent that he received for 
his PTSD claim.

With regard to the discrepancy of right versus left ear 
hearing loss the Board notes that an appeal was perfected 
with regard to the right ear only but that the RO is required 
to issue the Veteran a statement of the case with regard to 
the left ear as explained in the remand portion below.    

Legal Criteria

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3), which provides that 
"questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals." See also 
VAOPGCPREC 9-99.

VA regulations provide that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108.  Pursuant to applicable legal 
authority, an appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered. Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  

Analysis

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, following the 
March 2005 withdrawal of the appeal concerning the April 2003 
rating decision, an appeal was not timely perfected with 
regard to that decision.  Following the RO's mailing of the 
July 2004 SOC, the Veteran only had until September 19, 2004 
(the end of the 60 day period following the RO's mailing of 
the SOC) to file a substantive appeal.  The one year period 
from the date of the rating decision notification had already 
expired on April 25, 2004.  The Veteran, however, withdrew 
his appeal in March 2005.  Regulations provide that an appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision by an appellant or by his or her 
authorized representative. 38 C.F.R. §§ 20.202, 20.204.

Withdrawal does not preclude filing a new notice of 
disagreement and, after a statement of the case is issued, a 
new substantive appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed. 38 C.F.R. § 20.204(c).  In 
short, if the Veteran had reactivated his appeal by sending 
in a new NOD by September 19, 2004 (and after a SOC was 
issued, and a new substantive appeal as to any issue 
withdrawn) the effect would have been as if his claims had 
never been withdrawn.

In this case, however, the Veteran's "new" NOD (the claim 
to reinstate the appeal) was not received until December 
2005, which was well outside the one-year period from the 
mailing of the April 25, 2003 rating decision and the 60 day 
period following the issuance of the SOC on July 19, 2004.  
There are no statutory or regulatory provisions allowing for 
reinstatement of an appeal once it has been withdrawn and the 
time period for perfecting an appeal has expired.  Thus, the 
Veteran's new NOD received in December 2005 was not timely 
filed. 

The Veteran argued that he would not have withdrawn his 
appeal if he had not been given erroneous information by his 
accredited representative and by VA.  The Board notes 
however, that even though the Veteran may have received 
erroneous advice, he is not entitled to benefits based on 
estoppel.  McTighe v. Brown, 7 Vet. App. 29 (1994); Shields 
v. Brown, 8 Vet. App. 346 (1995).  

As such, the April 2003 rating decision is considered a final 
decision, and new and material evidence will be required 
prior to reopen those claims for entitlement to service 
connection for right ear hearing loss and diverticulitis 
finally decided in the April 2003 rating decision.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.159, 20.1103.


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The facts of this case are not in 
dispute; rather, this case involves pure statutory 
interpretation.  The duties to notify and assist do not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  


ORDER

The Veteran's appeal on the issues of entitlement to service 
connection for right ear hearing loss and diverticulitis may 
not be reinstated


REMAND

A review of the record shows that by rating decision dated in 
April 2003 the RO denied service connection for right ear 
hearing loss, PTSD, and diverticulitis and found that the 
Veteran had failed to submit new and material evidence to 
reopen a previously denied claim for service connection for 
left ear hearing loss.  The Veteran submitted a timely notice 
of disagreement in May 2003 as to all four issues but the RO 
only sent a statement of the case regarding the service 
connection issues and failed to send a statement of the case 
regarding the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim for 
service connection for left ear hearing loss.  When a notice 
of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26.


As of this date, the Veteran has not been issued a statement 
of the case on the issue of whether new and material evidence 
has been submitted to reopen a previously denied claim for 
service connection for left ear hearing loss.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
whether new and material evidence has 
been submitted to reopen a previously 
denied claim for service connection for 
left ear hearing loss.  The RO should 
also advise the appellant of the need to 
timely file a substantive appeal if he 
desires appellate review of this issue.  
Then, only if an appeal is timely 
perfected, should the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


